Title: From George Washington to Roger Wells, 13 December 1780
From: Washington, George
To: Wells, Roger


                        
                            Sir
                             13 December 1780
                        
                        You are to take the command of the Guard Boats, already in the River as well as of the Detachment ordered
                            from the Connect. Line to reinforce them.
                        In the first instance, you will procure from West Point, light Boats sufficient to transport the
                            reinforcement, & pay particular attention yourself to have them repaired in the best Manner, the Oars Muffled,
                            & every other necessary provided. Those Boats now employed in this service, if out of repair, should be refitted
                            in the same Manner.
                        The object of your command is, to prevent a surprize by Water, of our Posts below, including that of Dobbs’
                            Ferry; & to communicate the earliest intelligence of any Movements of the Enemy to Majr Genl Heath &c. For
                            this purpose, you will keep One or two of the Boats as far down as the Slote, the remainder at Kings Ferry or the
                            intermediate space establishing signals, to give notice of an Alarm. You may occasionally go down the River with all the
                            Boats, at Your Own discretion.
                        In case of an attempt upon the Block House at Dobbs Ferry while you may be down the River you will assist in
                            the defence of the post not by shutting yourself in the Work but by annoying the enemy without in such a manner as may be
                            concerted with the Officer within. 
                        You will not fail to report to me once a week, the best information you can obtain of the State &
                            disposition of the Enemy’s fleet & Army at New York & its dependencies transmitting such News Papers, or
                            other intelligence, as you may procure to Head Quarters.
                        The greatest attention & vigilance will be necessary, in having your Men & Boats always in
                            readiness for action; to prevent a surprize, which is ever disgraceful. And in having your Command well supplied, not
                            suffering any Marauding or Plundering of the Inhabitants under pretence of their being Tories & to prevt as much
                            as possible all kind of supplies going to the Enemy & traffic with the City. Given under my hand at Head Quarters
                            New Windsor this 13th Day of Decr 1780
                        
                            Go. Washington
                        
                    